Citation Nr: 0811214	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-39 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to recognition as the surviving 
spouse of the veteran for purposes of establishing 
eligibility for Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Unrepresented

Appellee represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1960 to July 1967, 
and from November 1976 to November 1980.  He died in 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
June 2005, which found that new and material evidence had not 
been received to reopen the appellant's claim for recognition 
as the veteran's surviving spouse.  In July 2007, the 
appellant failed to appear at a Board hearing.  

This appeal involves a simultaneously contested claim.  The 
appellant claims recognition as the surviving spouse of the 
veteran, while the appellee is currently in receipt of VA DIC 
benefits as the surviving spouse of the veteran.  


FINDINGS OF FACT

1.  The appellant and the veteran entered into a valid 
marriage in January 1963; although there is no evidence 
establishing a termination of the marriage prior to the 
veteran's death, the veteran and the appellant did not live 
together after September 1968, and the appellant has not been 
shown to have been without fault in the separation.

2.  The claim for recognition as surviving spouse was 
previously denied in an unappealed RO decision dated in 
January 1988, and evidence received since that decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The appellant remarried in 1993, and the marriage has not 
been legally terminated.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for recognition as the surviving spouse of the veteran.  
38 U.S.C.A. §§ 101(3), 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.50, 3.53, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The notice must:  (1) inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
obtain; (3) inform the claimant of the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

In addition, there are additional notice requirements that 
must be met in a case involving a prior finally denied claim.  
Specifically, the notice should explain what type of evidence 
would constitute "new" and "material" evidence, generally 
in the context of examining the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet.App. 1, 10 
(2006).  
 
In a letter dated in January 2005, the appellant was notified 
of the requirement that she submit new and material evidence 
to reopen her claim.  She was notified that her claim had 
been previously denied because she and the veteran did not 
live together continuously from the date of marriage to the 
date of the veteran's death.  Therefore, the evidence she was 
requested to submit must relate to that fact.  

In a letter dated in October 2006, she was advised 
specifically of the evidence necessary to establish 
continuous cohabitation.  She was told of her and VA's 
respective obligations for obtaining specified different 
types of evidence, and advised to submit any evidence in her 
possession that pertained to the claim.  Although this letter 
was sent after the denial of her claim, subsequently, the 
claim was readjudicated, and a supplemental statement of the 
case was provided in May 2007, thus correcting that defect.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

As noted above, this appeal is a contested claim, and, hence, 
the provisions of 38 U.S.C.A. § 7105A regarding 
simultaneously contested claims are for application, and 
certain procedures must be followed.  The file shows that in 
October 2006, the appellee was advised of the information she 
should submit to refute the appellant's claim.  She has been 
provided notice of the relevant decisions, statement of the 
case, and supplemental statement of the case.  Moreover, as 
the prevailing party, there is no prejudice in any defects in 
notice to the appellee.  Thus, the duty to notify has been 
satisfied, as to both parties.  

The Board concludes that the duty to assist has also been 
satisfied.  In this regard, the issue in this case is whether 
new and material evidence has been received to establish the 
appellant's status as a surviving spouse.  She has not 
identified any potentially relevant evidence, or submitted 
any additional evidence.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant or the appellee.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither the appellant nor 
the appellee has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, as discussed below, ultimately, the decision rests 
on the interpretation of the law, and the VCAA is 
inapplicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  




B.  New and Material Evidence

The appellant's claim for recognition as the surviving spouse 
of the veteran was denied by the RO in a January 1988 
administrative decision.  The appellant did not appeal this 
decision, and, accordingly it is final.  38 U.S.C.A. § 7105 
(West 2002).  The "purpose of the rule of finality is to 
preclude repetitive and belated readjudication of veterans' 
benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).  There are only two exceptions to the rule 
of finality of VA decisions, i.e., challenges based on CUE in 
a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and 
reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Id.  This decision addresses new and 
material evidence, as the appellant has not raised 
allegations of CUE in the prior decision.  If new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); Manio 
v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§§ 3.50, 3.53 (2007).  

Evidence of record at the time of the prior decision included 
a marriage certificate showing that the appellant and the 
veteran were married in January 1963.  Another marriage 
certificate showed that the veteran and the appellee were 
married in January 1978.  During his lifetime, the veteran 
claimed that he had divorced the appellant in 1977, in Port-
au-Prince, Haiti.  However, neither the veteran, the VA, nor 
anyone else has been able to locate a copy of this divorce.  
Nevertheless, he continued to claim the appellee as his wife 
in evidence received at VA during the remainder of his life.  

In her December 1986 claim, the appellant said that she and 
the veteran had been separated since September 1968.  This 
date of separation was also contained in an August 1983 Court 
order awarding the appellant custody of two children born of 
the marriage.  The appellant contended that the separation 
was because the veteran had abandoned her for another woman, 
while the appellee contended that an extra-marital affair on 
the part of the appellant was responsible for the separation.  
The RO determined that the appellant was at least partially 
at fault in the lack of continuous cohabitation because she 
had a child fathered by someone other than the veteran during 
the separation from the veteran.  

In November 2004, the appellant attempted to reopen her 
claim.  At this time, the appellant stated that she and the 
veteran had not lived together continuously from the date of 
marriage to the date of death, due to "instability in living 
arrangement, after eight years of marriage."  This vague 
statement did not add anything new to the prior determination 
as to continuous cohabitation.  

In a statement received in February 2005, she stated that she 
had her husband lived together after they were married until 
his death.  This statement is not credible, in view of her 
prior statements that they were separated beginning in 1968, 
and the state court documents dated from 1982 to 1984, 
pertaining to support and custody, which also showed the 
veteran and the appellant to be separated.  It is also 
inconsistent with her May 1983 claim for an apportionment of 
the veteran's VA benefits.  In July 1983, the appellant was 
advised by VA that the veteran contributed at least $100 
monthly to the support of his children, and, therefore, an 
apportionment was denied.  She was informed that based on the 
evidence of record, she was the legal spouse of the veteran, 
but that she was expected to make a reasonable effort to 
determine if she was still married to the veteran.  She was 
informed that VA had received information indicating that she 
and the veteran were divorced in December 1976 in Port-au-
Prince, Haiti.  

She also claims that any divorce was not legal, because due 
process was not followed.  However, the prior decision was 
not based on her and the veteran having been divorced, as 
there is no documentation of a divorce.  Therefore, it is not 
necessary to determine whether an ex parte divorce obtained 
in Haiti would be valid.  The claim was denied because 
continuous cohabitation had not been established; it should 
be noted that a valid marriage and continuous cohabitation 
are required for an individual to attain the status of 
surviving spouse.  

The appellant also claims that the child was the biological 
child of the veteran.  There appears to have been two 
children for whom paternity was questioned in the prior final 
decision.  These children were born in August 1969 and 
October 1976.  With respect to the child born in August 1969, 
the Board finds the statements from the appellee, who was not 
acquainted with either the veteran or the appellant at that 
time, to be completely without probative value as to that 
matter.  The 1985 letter from the child, indicating she had 
recently been told that the veteran was not her "real" 
father, is probative only to the extent that whoever told her 
that had actual knowledge, which has not been demonstrated.  
More probative, however, is the fact that the veteran was not 
listed as the father on the child's birth certificate.  
However, this is outweighed by the fact that the veteran paid 
child support for the child, and even, in 1983, attempted to 
gain custody of the child, according to state Court 
documents.  

However, with respect to the child born in October 1976, not 
only was the veteran not listed on the birth certificate, but 
the child was not listed in any of the Court custody and 
support petitions and orders issued from 1982 to 1984.  
Moreover, she was born some eight years after the separation, 
and a specific event, such as the December 1968 attempted 
reconciliation, was not mentioned to account for the 
veteran's paternity.  In view of all factors, the RO's 
determination that the child born to the appellant in October 
1976 was not the appellant's child was a reasonable 
conclusion, as was the conclusion that the appellant was not 
completely without fault in the separation.  Her contentions 
regarding her children were of record at the time of the 
prior decision.  The appellant has not submitted any new and 
material evidence addressing her lack of fault in the 
separation.  

Moreover, in her November 2004 claim, the appellant stated 
that she had remarried in February 1993.  Although she stated 
that she and her second husband had been separated since 
March 1994, she did not indicate that they were divorced.  
Accordingly, this remarriage precludes her entitlement to 
benefits as a surviving spouse, as a matter of law, absent 
divorce, or other legal termination of the marriage.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(2) 
(2007).  Thus, in this case, there is no legal basis on which 
the appellant's claim can be granted.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).   

Hence, the Board finds that new and material evidence has not 
been presented, and the 2000 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER


New and material evidence to reopen a claim for entitlement 
to recognition as the surviving spouse of the veteran has not 
been received, and the appeal is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


